Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 4, 2020

                                      No. 04-20-00142-CV

                                      Charles W. HANOR,
                                           Appellant

                                                v.

                                       Dicky G. HANOR,
                                           Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-24182
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER

       After this court granted an 8-day extension, appellee’s brief was due to be filed on May 1,
2020. Appellee has filed a second motion requesting a 14-day extension of time to file the brief.
The motion is GRANTED. It is ORDERED that appellee’s brief is due no later than May 15,
2020.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court